DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Prosecution History Summary:
Applicants have advanced this case closer to allowance:  Applicants’ amendments to claim 1 have distinguished instant claim 1 from the universe of prior art.  Claim 1 is now free of the prior art.  Furthermore, a search of the full scope of genus Formula I-A of instant claim 3 did not retrieve any applicable prior art.  Genus Formula I-A of claim 3 is also free of the prior art.  However, a first Markush search of Formula I-B of instant claim 3 (described, below) retrieved an applicable prior art reference (see prior art rejection, below).
Applicants are respectfully advised that the reference NISSAN (previously provided to Applicants) might be applicable to withdrawn non-elected Group II claims (the Examiner will investigate during RCE once Applicants overcome the prior art rejection, below, and additional Markush search extensions have assessed whether Formula I-B of claim 3 is free of the prior art).  Applicants might want to investigate the 
Detailed recap:
Recall that a search determined that Applicants’ elected species of Formula I of claim 1 was free of the prior art.
An extended search as defined in paragraph 5 of the Non-Final Office Action of 10/15/2020 was performed (during the Office Action of April 2020 and said rejection was maintained in the Office Action of October 2020, thereby not requiring Markush search extension in October 2020’s Office Action).  This resulted in application of a prior art rejection in April 2020 and maintained in the October 2020 Office Action.
Applicants amended claim 1 to no longer permit R9 of Formula II of formula Fn of claim 1 to be a methyl, thereby rendering moot the prior art rejection made in the Non-Final Office Action of April 2020 and maintained in the October 15, 2020 Office Action.
The Examiner has responded in this Office Action by conducting a prior art search of the full scope of claim 1 following Markush search extension (see “SEARCH 6” through “SEARCH 8” in the enclosed STN search notes).  This search did not retrieve any applicable prior art references against claim 1.
The genus formula I of instant claim 1 is free of the prior art.
The Examiner extended the search to the full scope of genus formula I-A of instant claim 3 following Markush search extension (see “SEARCH 9” in the enclosed STN search notes).  This search did not retrieve any applicable prior art references.  Formula I-A of claim 3 is free of the prior art.
The Examiner extended the search (following Markush search extension) to look for a species of genus Formula I-B of instant claim 3 (see “SEARCH 10” of enclosed STN search notes), wherein ring A is a phenyl (aromatic ring with 0 nitrogen atoms), which is substituted with one Rb, wherein Rb is –Br; n is 0; ring B is a saturated 5-membered heterocyclic ring with 2 oxygen (O) atoms; X1, X2, X3, X4, X5, and X6 are each null; X7 is –CH2 (and R7 and R7’ are each null); and Fn is Formula II, wherein R8 and R9 are each H, which retrieved an applicable prior art reference.  Therefore, the Examiner will not extend his search unnecessarily to additional species/embodiments of genus Formula I-B of claim 3 in/for/during this Office Action, in accordance with Markush search practice.  Furthermore, rejoinder of withdrawn/non-elected Group II claims won’t be considered until all elected Group I claims are allowable.
Note that double patent and prior art searching has only been performed for Applicants’ elected species and the Markush search extensions conducted to date, as described in the Non-Final Office Action of October 2020 and this Office Action.
Applicants’ elected species and the extended Markush searches conducted to date read on claims 1-4, 16-17, and 19-20.
This Office Action is properly made FINAL since the prior art rejection, below, is due to a Markush search extension permitted by the Election of Species Requirement of October 24, 2019.  Prosecution is now closed.  See MPEP 803.02(III).
Additional Markush search extensions will NOT be performed during After Final.  Markush search extensions will only be performed in RCE.
It is conceivable that many rounds of RCE will be required to extend the Markush search (one embodiment at a time) to all possible embodiments of genus formula I-B of claim 3 and the genus structure(s) of withdrawn Group II.
Claims 5-15 and 18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/18/2019.
Current Status of 16/290,174
Claims 1-4, 16-17, and 19-20 have been examined on the merits.  Claim 1 is currently amended.  Claim 2 is previously presented.  Claims 3-4, 16-17, and 19-20 are original.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of November 6, 2020.
The Examiner has reviewed the claim amendments and Reply of 11/06/2020.
The prior art rejection against claim 1 (paragraphs 19-20 of previous Office Action) is rendered moot since Applicants deleted the methyl embodiment from variable R9 of Formula II of Formula Fn.
The claim objection against claim 1 is rendered moot since Applicants added commas separating Formulae II, III, IV, and V from each other (see paragraph 21 of previous Office Action).
Applicants amended R10 of formula III in base claim 1 to permit a halogen embodiment thereby rendering moot the indefiniteness rejection AND rejection under 35 U.S.C. 112(d) against claim 2 (see paragraphs 24-27 of previous Office Action).
Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "R11’, R12’, R13’ (see formulae VII-A and VII-B) and p (see Formulae X-A and X-B)".  There is insufficient antecedent basis for these limitations in the claims 3-4.  Thus, the variables p and R11’, R12’, and R13’ render the metes and bounds of claim 4 undefined (hence rendering claim 4 indefinite).
As currently drafted, the artisan has no idea what substituents underlie variables R11’, R12’, R13’ as seen in illustrations of formulae VII-A and VII-B of claim 4 and to what integers variable p of formulae X-A and X-B makes reference.
This rejection can be rendered moot by adding further limitations to each of variables R11’, R12’, R13’ and p in the claim 4 narrative, as long as said amendments 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JIN (Jin, Kang, et al.  “Novel indoline-2,3-dione derivatives as inhibitors of aminopeptidase N (APN).”  Bioorganic & Medicinal Chemistry Letters.  (2013), Vol. 21, pp. 2663-2670).
The reference JIN teaches the compound 10c:  

    PNG
    media_image1.png
    274
    302
    media_image1.png
    Greyscale
 (Table 3 on page 2666), which is a species of genus Formula I-B of instant claim 3, wherein ring A is a phenyl (aromatic ring with 0 nitrogen atoms), which is substituted with one Rb, wherein Rb is –Br; n is 0; ring B is a saturated 5-membered heterocyclic ring with 2 oxygen (O) atoms; X1, X2, X3, X4, X5, and 6 are each null; X7 is –CH2 (and R7 and R7’ are each null); and Fn is Formula II, wherein R8 and R9 are each H.  Table 3 (p. 2666) teaches that compound 10c inhibits HDAC (note the IC50 column showing >100 µM).  This anticipates instant claim 3.
	Furthermore, said compound 10c, above, anticipates genus formula IX-B of instant claim 4, wherein q is 1.
Conclusion
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-4 are not presently allowable as written.
Claims 1-2 and 16-17 are presently allowable as written.
There is no known prior art reference that either teaches or anticipates the compound of Formula I of instant claim 1.
The reference SHEN (SHEN, Dong-Ming, et al.  “Discovery of novel, potent, and orally active spiro-urea human glucagon receptor antagonists.”  Bioorganic & Medicinal Chemistry Letters.  (2005), Vol. 15, pp. 4564-4569), discloses the compound 8:

    PNG
    media_image2.png
    204
    341
    media_image2.png
    Greyscale
 (Scheme 1 on page 4565), wherein X is N; m is 0; n is 1; ring B is a 6-membered saturated carbocyclic ring substituted with Rb, wherein Rb is a t-butyl (C4alkyl); L1 is –CH2-; ring A is phenyl; and L2 is bond.
; Fn is Formula 
However, SHEN is a close art reference, and not a prior art reference since the moiety 
    PNG
    media_image3.png
    114
    186
    media_image3.png
    Greyscale
 at the location corresponding to variable Fn (instant claim 1) does not conform to one of Formulae II, III, IV, or V of claim 1.  The closest formula, instant Formula IV, requires a – CH2- CH2-NH-R9 and not a –CH2- CH2-COOH as depicted, above.
Furthermore, there is no known rationale (and no known prior art reference providing said rationale) that would permit modifying the teachings of SHEN to arrive at the instant invention of claim 1.
Additionally, there is no known prior art reference that either teaches or anticipates genus Formula I-A of instant claim 3.
The reference YANG (Yang, Young-Keun, et al.  “Synthesis of a highly metal-selective rhodamine-based probe and its use for the in vivo monitoring of mercury.”  Nature Protocols.  (2007), Vol. 2, No. 7, pp. 1740-1745), discloses the compound 1:

    PNG
    media_image4.png
    318
    469
    media_image4.png
    Greyscale
 (Figure 1 on page 1740), wherein ring A is phenyl; and n is 0.
However, YANG is a close art, and not a prior art reference, since the moiety:  
    PNG
    media_image5.png
    66
    118
    media_image5.png
    Greyscale
 at the location corresponding to variable Fn (instant claim 3 Formula I-A) does not conform to Formulae II-V.  The closest formula, instant Formula III, requires a -C(=O)-N(R8)-phenyl-NH-R9.  However, the moiety does not have the required phenyl-NH- R9.
Furthermore, there is no known rationale (and no known prior art reference providing said rationale) that would permit modifying the teachings of YANG to arrive at the instant invention of claim 3.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625